Opinion by
Judge Wilkinson, Jr.,
This is an appeal by petitioner (claimant) of a decision by the Unemployment Compensation Board of Review (Board) which affirmed the referee’s decision denying the claimant unemployment benefits. We affirm.
Claimant was employed as a store manager at a music store in Washington, Pennsylvania from September 1, 1974 to January 15, 1977. Originally claimant was paid five per cent commission on all gross sales. About six months later the rate went up to six per cent. In March of 1975, however, the employer changed this method of payment to 25 per cent of the net profit on claimant’s own sales.
Claimant worked under this altered pay arrangement for more than a year, finally quitting on January 15, 1977 saying he was not making an adequate living.
Claimant asserts that this change in payment arrangement constituted a necessitous and compelling reason, within the meaning of Section 402(b) (1) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b)(l), for voluntarily leaving his job.
It is well settled law that dissatisfaction with wages and working assignments does not constitute cause of necessitous and compelling nature for terminating ones employment. Keiper v. Unemployment Compensation Board of Review, 38 Pa. Commonwealth Ct. 117, 391 A.2d 1146 (1978); Owen v. Unemployment Compensation Board of Review, 26 Pa. Commonwealth Ct. 278, 363 A.2d 852 (1976). We are satisfied that the *488referee and Board’s conclusion that claimant is not eligible for benefits is well supported by the evidence and therefore enter the following
Order
And Now, January 2, 1979, the order of the Unemployment Compensation Board of Review, Decision No. B-145018, dated May 9,1977, is hereby affirmed.